Citation Nr: 1740117	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to June 1964, with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the issue certified was characterized as entitlement to service connection for stomach ulcers.  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, given the evidence of record, the Board has recharacterized the appeal more broadly as reflected on the title page.

Finally, the Board notes that, in June 2017, the Veteran perfected an appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Along with his substantive appeal, he requested a local hearing before a Decision Review Officer.  Review of the Veterans Appeals Control and Locator System indicates that his hearing request is still pending.  As such, it would be imprudent for the Board to assume jurisdiction of those issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran claims entitlement to service connection for a gastrointestinal disorder as a result of his military service.  Specifically, the Veteran claims that, while serving in Mannheim, Germany in 1963, he developed stomach problems, including pain, that he was spitting up blood, and that he was given medication at the infirmary.  He claims that he continued to deal with these problems throughout service, and that his stomach issues, including ulcers, have continued ever since.

Initially, there may be outstanding service treatment records pertinent to the Veteran's claim.  Specifically, while the record contains some service treatment records, he has consistently stated that he received treatment for stomach problems and spitting up blood while stationed at Taylor Barracks, Mannheim, Germany in 1963.  See, e.g., February 2015 Statement in Support of Claim.  Moreover, there are no service treatment records from the Veteran's period of service in the Army Reserves.

As a complete copy of the Veteran's service treatment records may not associated with the claims file currently, in accordance with 38 C.F.R. § 3.159(c)(2), the AOJ should make an attempt to obtain the missing service treatment records through all appropriate channels, to include the National Personnel Records Center (NPRC).  In its request for the records, the AOJ is instructed to request from the repository a written response if the records do not exist or if the repository does not have them.

Furthermore, there may be outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  The claims file currently contains VA treatment records dated from November 2, 1998 through March 28, 2017.  However, the November 2, 1998, VA treatment record does not appear to be earliest treatment that he received.  Instead, the record is a radiology education note for an intravenous pyelogram which was likely ordered previously by a VA treatment provider.   To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain a complete copy of all VA treatment records, including any records dated prior to November 2, 1998, as well as any updated VA treatment records dated March 28, 2017, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, he should be given the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c).

To date, the Veteran has not been afforded a VA examination to determine whether any gastrointestinal disorder is related to his military service.  The Board finds that, in light of his lay statements concerning his in-service experiences and symptoms, as well as his lay statements concerning the continuity of symptoms following service, VA's duty to afford the Veteran a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate Federal records repository, to include the National Personnel Records Center, and request the Veteran's complete service treatment records, to include any service treatment records from the infirmary at Taylor Barracks, Mannheim, Germany, dated in 1963, as well as any service treatment records from his period of service in the Army Reserves.  

To ensure substantial compliance with this remand and court requirements, submit multiple 60-day requests so that January 1963 through December 1963 is covered.

A copy of any request(s) made to an appropriate Federal records repository, and any reply, to include any records provided, should be associated with the claims file.

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records, including any records dated prior to November 2, 1998, and after March 28, 2017.

3.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claim.  

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After completing the above development, the Veteran should be afforded a VA examination to determine whether any gastrointestinal disorder is related to his military service.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify any currently-diagnosed gastrointestinal disorder.  For example, the Veteran's VA treatment records show diagnoses of and treatment for peptic ulcer disease and GERD.

For each currently-diagnosed gastrointestinal disorder, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that such disorder had onset during or was caused by his military service.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

6.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




